AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 24th day of February, 2009, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended (the "Fund Accounting Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the FundX Upgrader Fund, the FundX Stock Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund, the FundX Flexible Income Fund, the FundX ETF Upgrader Fund, the FundX ETF Aggressive Upgrader Fund, the FundX Tactical Upgrader Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend said Fund Accounting Agreement to add the FundX Tactical Total Return Fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D is hereby superseded and replaced with amended Exhibit D attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name:Robert M. Slotky Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit D to the Professionally Managed Portfolios Fund Accounting Servicing Agreement DAL Investment Company (February, 2009) Name of Series FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX Tactical Total Return Fund FundX ETF Upgrader Fund FundX ETF Aggressive Upgrader Fund FundX Stock Upgrader Fund FundX Tactical Upgrader Fund Fee Schedule for FundX Upgrader Funds effective 2/1/2007 Fund Complex* $180,000 min on the first $350 million 1 basis point on the next $650 million 0.25 basis points on the balance Multiple Classes Each class is an additional 25% of the charge of the initial class. Master/Feeder Funds Each master and feeder is charged according to the schedule. Multiple Manager Funds Additional base fee: $15,000 per sub-advisor per fund (domestic equity, balanced funds) $19,000 per sub-advisor per fund (international, fixed income, short or derivative funds, money market funds) Extraordinary services – quoted separately Conversion Estimate – one month’s fee (if necessary) *Subject to CPI increase, Milwaukee MSA. NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing, corporate action, and factor services: ·$.15Domestic and Canadian Equities ·$.15Options ·$.50Corp/Gov/Agency Bonds ·$.80CMO's ·$.50International Equities and Bonds ·$.80Municipal Bonds ·$.80Money Market Instruments ·$125 /fund/month - Mutual Fund Pricing Factor Services (Bondbuyer) Per CMO - $1.50/month Per Mortgage Backed - $0.25/month Minimum - $300/month 2
